Clifford F. Brown, J.,
concurring. The majority opinion attempts to distinguish Garcia v. Siffrin (1980), 63 Ohio St. 2d 259 [17 O.O.3d 167], from the present case on the grounds that the statute struck down in Garcia “did not have uniform application throughout the state” and “was [not] enacted with one of its legislative goals and policy being appropriate statewide land use planning.” Because I believe Garcia should be expressly overruled, I concur separately.
In order to support its conclusion that the statute in Garcia was not a general law, the court ignored the basic purpose of the statute at issue and *51selectively excised certain subsections.1 This approach has been completely discredited by the majority’s opinion today.2
Moreover, the broad language contained in Garcia suggests that a city may unilaterally exempt itself, pursuant to its home rule powers, from compliance with any state statute even when the General Assembly has exhibited an obvious concern for statewide uniformity. Such language is dangerously misleading.3 Indeed, the fact that we were called upon to decide the present case upon this premise is proof of the uncertainty with which Garcia is viewed by members of the bench and bar. In my view, it is this court’s responsibility to explicitly repudiate Garcia in order to avoid further confusion.4
With this exception, I concur in the thorough analysis of the law contained in the majority opinion.

 “* * * In the main, the provisions of R.C. Chapter 5128 fall within the definition of a ‘general law’ providing a method by which the mentally retarded may hopefully be acclimated to a useful place in society through the licensure of ‘residential facilities’ and the deinstitutionalizing of these mentally retarded individuals. However, sub-sections (D), (E) and (G) of R.C. 5123.18 are not reasonably related to the valid purposes and objectives of the regulatory and licensing portions of the other sections of this chapter of law. In this attempt to be supportive of the purposes of this chapter, these sections unreasonably and unlawfully limit the enforcement by municipalities of certain of the police powers authorized by the Ohio Constitution to such municipalities.’’ Garcia, at page 271. (Emphasis added.)


 The majority’s discussion of what constitutes a general law within the meaning of Section 26, Article II of the Ohio Constitution and Section 3, Article XVIII of the Ohio Constitution contains the following language:
“The section of law questioned herein should not be read and interpreted in isolation from, the other sections of R.C. Chapter 373U dealing with the state’s control of the disposal of hazardous wastes. All such sections read in pari materia do not merely prohibit political subdivisions of the state from regulation of these facilities. Conversely, the statutory scheme contained in this chapter is a comprehensive one enacted to insure that such facilities are designed, sited, and operated in the manner which best serves the statewide public interest.” (Emphasis added.)


 As was pointed out by Justice Paul W. Brown in his dissent to Garcia at page 279:
“* * * Further interference by a municipality may be safeguarded against, under a specific legislative grant permitting a particular use at a specific location governed by a state agency. To hold otherwise, as the majority has done, is to in effect handcuff the General Assembly so that it may not create areas of statewide licensing which are exempt from local municipal control. ” (Emphasis added.)


 Even the author of the Garcia opinion has questioned its continuing validity in his dissent to Saunders v. Clark Cty. Zoning Dept. (1981), 66 Ohio St. 2d 259, at 265 [20 O.O.3d 244]:
“* * * [T]he flexibility effected by this decision, which, in effect, overrules syllabus law as pronounced by this court only nine months ago, in Garcia v. Siffrin (1980), 63 Ohio St. 2d 259 [17 O.O.3d 167], transforms the law of stare decisis into that which assumes a stability not unlike a revolving door.” (Emphasis added.)